PER CURIAM.
Eddie Mack Lock appeals two concurrent life sentences imposed upon him as a habitual violent felony offender. See § 775.084(l)(b), (4)(b)(l), Florida Statutes (1989). The trial court imposed these sentences upon remand from this court. See Lock v. State, 732 So.2d 1161 (Fla. 2d DCA 1999). The State concedes that the written sentence includes a mandatory minimum term not orally imposed by the trial court. It was within the trial court’s discretion to impose or to refuse to impose such a mandatory minimum term. See State v. Hudson, 698 So.2d 831 (Fla.1997). Because the trial judge did not impose this term, it appears that it was merely clerical error. We thus strike from the sentence the mandatory minimum term. We find no merit in Mr. Lock’s remaining arguments, and otherwise affirm.
Affirmed; mandatory minimum stricken.
PATTERSON, C.J., and ALTENBERND and STRINGER, JJ., Concur.